Citation Nr: 0711282	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  99-08 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a separate rating for headaches.  

2.  Entitlement to an increased rating for conversion 
reaction, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to April 
1946.  

The matter of entitlement to an increased rating for a 
conversion reaction is before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating action of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case is also before the Board 
from the October 1997 rating decision which denied 
entitlement to service connection for headaches.  Notably, in 
an April 2003 supplemental statement of the case (SSOC), the 
RO assigned a 30 percent rating for the veteran's conversion 
reaction, noting that the conversion reaction now included 
headaches.  

Significantly, however, without following the provisions of 
38 C.F.R. § 3.105 (2006) which govern severance action, the 
RO in an April 2005 rating decision informed the veteran that 
new and material evidence had not been submitted to reopen 
his claim for service connection for residuals of head 
trauma, the residuals of which the appellant identified as 
headaches.  Simultaneously, the RO informed the veteran that 
he was currently service-connected for a nervous disorder 
which included complaints of headaches.  

The Board remanded this claim to the RO in March 2006 so that 
additional development of the evidence could be undertaken, 
as well as so certain due process concerns could be 
addressed.

For the reasons outlined below, the issue of entitlement to 
service connection for headaches, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDING OF FACT

The veteran's conversion reaction is not manifested by 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
conversion reaction have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.20, 
4.130, Diagnostic Code 9304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.


The notice provided in a September 2002 letter and a fulfills 
the provisions of 38 U.S.C.A. § 5103(a), and a January 2007 
SSOC provided notice of the type of evidence necessary to 
establish an effective date for the disability on appeal. 
 The claim was readjudicated in January 2007. 

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). Here the above-cited documents 
complied with the requirements of 38 U.S.C.A. § 5103(a). T he 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record also 
includes VA examinations which provide pertinent medical 
evidence sufficient to evaluate the severity of the service-
connected disability at issue.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's conversion reaction is currently evaluated by 
analogy as 30 percent disabling under 38 C.F.R. §§ 4.20, 
4.130, Code 9304.   Under that Code a 30 percent evaluation 
is assigned when the disorder causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.


Factual Background

A November 1946 rating decision granted service connection 
and a 30 percent rating for hysteria from April 1946.  A June 
1949 rating decision shows that a 30 percent rating was 
assigned for a conversion reaction from April 1946 to August 
1949, and that a 10 percent rating was assigned from August 
1949.  That rating remained in effect until April 2003.

Received in May 1997 was the veteran's claim of entitlement 
to an increased rating for his "nervous condition."  He 
also claimed, in pertinent part, entitlement to service 
connection for headaches.  See VA Form 21-4138.  

The report of a July 1997 VA mental disorders examination 
includes a diagnosis of chronic anxiety disorder.  Mental 
status examination revealed the veteran to be mildly tense.  
He was oriented, alert, coherent and logical.  There was no 
evidence of a formal thought disorder or overt psychotic 
trends.  His affect was full and appropriate, and judgment, 
insight and memory were intact.  There was no evidence of 
suicidal ideation.  The veteran's GAF was described as good, 
with some impairment in social relations and occupational 
functioning.  

A RO rating decision dated in October 1997 continued the 10 
percent rating assigned for the conversion reaction.  
Further, service connection for headaches was denied.  The 
veteran subsequently perfected appeals to both matters.  

As noted above, in an April 2003 SSOC, the RO assigned a 30 
percent rating for the veteran's conversion reaction, noting 
that the conversion reaction now included headaches finding 
that they were consistent with a post concussion syndrome 
(cognitive disorder).  

The report of an April 2003 VA mental disorders examination 
revealed the veteran to be appropriately groomed, alert, and 
oriented.  His behavior was appropriate to the interview 
setting.  No impairment of thought process or communication 
was noted.  His speech was normal.  He was goal oriented, 
logical, and without evidence of a formal thought disorder.  
His mood was congruent.  He did not report panic attacks, 
rituals, or obsessions.  There was no evidence of suicidal 
ideation.  Judgment and insight were present.  The diagnoses 
were cognitive disorder, not otherwise specified (post 
concussional disorder); and anxiety disorder, not otherwise 
specified.  A GAF score of 61 was provided.  

An August 2003 VA outpatient treatment record shows a GAF 
score of 59.  

The report of a December 2003 VA mental disorders examination 
shows that the veteran complained of headaches several times 
a week, and of varying levels of mild anxiety and occasional 
depressed mood.  He complained of occasional nightmares and 
problems with concentration.  Examination revealed the 
veteran to be oriented in all spheres and showing good eye 
contact.  His mood was irritable and affect was congruent.  
Speech was normal.  He denied hallucinations and delusions.  
He also denied panic attacks and obsessive thoughts.  Long 
term memory was normal; short term memory was moderately 
impaired.  This memory impairment was essentially 
attributable to the aging process.  The veteran also denied 
suicidal and homicidal ideation or intent.  The examiner 
indicated that the veteran, effectively, had no problem 
performing activities of daily living.  The diagnoses were 
cognitive disorder, not otherwise specified (postconcussion 
disorder) representing a continuation of the originally 
diagnosed conversion disorder; anxiety disorder, not 
otherwise specified, representing a progression of the 
cognitive disorder, not otherwise specified, and also a 
continuation of the originally diagnosed conversion disorder 
as well as of later diagnoses of generalized anxiety disorder 
and chronic anxiety disorder.  A GAF score of 61 was 
provided.  

A February 2004 VA outpatient treatment record, showing a 
diagnosis of depression/anxiety, includes a GAF score of 57.  

An April 2005 VA outpatient treatment record includes a GAF 
score finding of 51.  PTSD was diagnosed; this claim is not 
now before the Board on appeal.  

The report of a September 2006 VA mental disorders 
examination reveals that the examiner had an opportunity to 
review the veteran's claims folder in conjunction with the 
examination.  The veteran reported no problem in performing 
activities of daily living.  He noted that he continued to 
drive, go shopping, and manage his own finances.  He was 
active with the Disabled American Veterans.  Examination 
showed the veteran to be appropriately groomed and oriented 
in all spheres.  Good eye contact was shown.  His mood was 
mildly irritable and affect was congruent with thought 
content.  He denied suicidal and homicidal ideation.  Long 
and short term memory recall were grossly intact (though his 
memory for distant events was described as distorted).  
Attention and concentration were adequate.  No impairment of 
thought process or communication was evident.  Speech was 
normal.  He also denied hallucinations and delusions, and did 
not report panic attacks.  He did complain of some problems 
with sleep.  The diagnosis was anxiety disorder, not 
otherwise specified, representing a continuation of the 
originally diagnosed conversion disorder and the later 
diagnosed generalized anxiety disorder; cognitive disorder, 
not otherwise specified; and post-traumatic stress disorder.  
Parenthetically, the examiner mentioned that the veteran did 
not meet the criteria for PTSD.  A GAF score of 59 was 
provided, reflected by sleep disturbances, irritability, and 
preoccupation with somatic complaints.  

Analysis

The veteran's conversion reaction has been manifested by 
complaints of anxiety, depressed mood, nightmares, problems 
with concentration, and problems associated with sleep.  On 
VA examination in September 2006, the veteran denied suicidal 
ideation.  He also denied having panic attacks.  His affect 
was congruent with thought content, and his speech was 
normal.  His judgment was not impaired.  A GAF score of 59 
was also provided.  Other GAF scores of record include 61 
(April 2003), 59 (August 2003), 61 (December 2003), 57 
(February 2004), and 51 (April 2005).  

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF 
scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).   
Carpenter, 8 Vet. App. at 242.

The report of the September 2006 VA psychiatric examination 
includes no finding of the symptoms (with the possible 
exception of some memory impairment) necessary for the next 
higher, 50 percent, rating under Code 9304.  The Board 
acknowledges that in the course of the most recent VA mental 
disorders examination the veteran's psychiatric disorder was 
characterized as anxiety disorder (see Code 9413), for rating 
purposes, the result is the same; the same criteria is 
utilized.  See 38 C.F.R. § 4.130.  The findings at the 
September 2006 examination are consistent with the clinical 
findings entered since the appellant filed his claim for an 
increased rating.  Cf., e.g, the July 1997, and April and 
December 2003 VA mental disorders examination reports.  

In summary, the veteran's conversion disorder symptoms are 
not shown to be manifested by occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect, impaired speech, panic 
attacks, difficulty in understanding complex commands, 
impaired judgment, impaired abstract thinking, or 
disturbances of motivation and mood.  Hence, the 
preponderance of the clinical evidence is against finding 
that the veteran's conversion reaction is more severe than 
reflected by the 30 percent rating currently assigned.  
Accordingly, the benefit sought on appeal is denied.


In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to a rating in excess of 30 percent for a 
conversion reaction is denied.


REMAND

As noted above, in October 1997 the RO denied entitlement to 
service connection for headaches.  He thereafter perfected a 
timely appeal, and in an April 2003 SSOC, the RO informed the 
veteran that a 30 percent rating for his service-connected 
conversion reaction was to be assigned, noting that the 
psychiatric disorder now "included headaches."  The RO has 
also continued to deny entitlement to service connection for 
residuals of head trauma despite the fact that the appellant 
claims that his trauma residuals are headaches.

An August 1988 VA department of radiology report includes a 
reference to complaints made by the veteran of headaches 
since 1946.  

The report of a July 1997 VA miscellaneous neurological 
disorders examination includes a diagnosis of stereotypical, 
frequent, chronic left sided headaches.  These were not 
linked to a psychiatric disorder.

The report of an April 2003 VA miscellaneous neurological 
disorders examination includes a diagnosis of chronic daily 
headaches, though not fitting the criteria for tension or 
migraine headaches.  The examiner seemed to attribute the 
headaches to a 1949 head injury.  The examiner did not link 
the headaches to a psychiatric disorder.

Finally, while a September 2006 VA examiner suggested that 
the veteran's anxiety disorder may aggravate his headache 
disorder, the examiner did not find that the headaches were 
part of any psychiatric disability.  Rather, she diagnosed a 
separate clinical entity.

Accordingly, in light of the RO's use of 38 C.F.R. § 4.130, 
Code 9304 for rating the conversion reaction, the Board finds 
that the RO should assign by analogy to 38 C.F.R. §§ 4.20, 
4.124a, Code 8100, a separate rating for the veteran's 
service-connected headache disorder.  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).   As a separate rating has yet to 
be assigned in the first instance it is premature for the 
Board to do so.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a new rating 
decision in which a separate rating for 
the veteran's service-connected headaches 
disorder is assigned.

2.  The veteran and his representative 
should be provided a SSOC in accordance 
with 38 U.S.C.A. § 7105 (West 2002) which 
includes a summary of the applicable laws 
and regulations, and the reasons for the 
RO's decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.



The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


